DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/10/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 2/10/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The Examiner respectfully notes the reasons for allowance that follow are the same as was stated in the Notice of Allowance mailed 11/16/2021.
With respect to independent claim 1, “…… identifying the unstructured source data as input data for a first level of recursion; recursively generating partitions based on the input data until the target number of T partitions are generated, wherein the recursively generating includes: loading the input data from an off-chip storage device to an on-chip storage device, the input data having a range V; partitioning the input data into P temporary parent partitions via the on- chip storage device, wherein a particular one of the P temporary parent partitions has a range of V/P; storing the P temporary parent partitions from the on-chip storage device to the off-chip storage device; and identifying data in one of the P temporary partitions as the input data for a next level of recursion; wherein an application is configured to perform accesses of partitioned data from the T partitions for generating an output, wherein the accesses of the partitioned data are sequential read accesses of the off-chip storage device and wherein T, V, and P are numerical values greater than 1”, in conjunction with the other limitations of the independent claim, is not taught by the prior art of record.
The closest prior art of record is Waghulde. Waghulde discloses partitioning data inputted into a buffer into a plurality of data partitions; wherein each data partition has a mutually exclusive range of key values. However, the prior art of record does not disclose the recursive process of loading the input data from an off-chip storage device to an on-chip storage device, the input data having a range V; partitioning the input data into P temporary parent partitions via the on- chip storage device, wherein a particular one of the P temporary parent partitions has a range of V/P; storing the P temporary parent partitions from the on-chip storage device to the off-chip storage device; and identifying data in one of the P temporary partitions as the input data for a next level of recursion… wherein T, V, and P are numerical values greater than 1, until a target number of partitions are generated, as argued by the Applicant on Pages 10-11 of the Applicant’s argument dated 08/12/2021. Therefore, the prior art of record does not disclose the entirety of claim 1. Claims 2-10 are allowable at least due to their dependency on claim 1. 
Claim 11 recites substantially similar limitations as claim 1 and is therefore allowable under the same rationale. Claims 12-20 are allowable at least due to their dependency on claim 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE T BECHTOLD whose telephone number is (571)431-0762. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE T BECHTOLD/           Primary Examiner, Art Unit 2183